DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1 – 6 are allowed.

Applicant arguments and amendments to the independent claims in response to the office action mailed on November 10, 2020 are found on pages 6-10 of the response and are sufficient to overcome the previous rejection.  As a result of Applicant’s amendment, the previous rejection has been overcome and the application is now in condition for allowance.

The following is an examiner's statement of reasons for allowance: 

With regard to claim 2, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “using the wireless enabled bridge unit, sending a second fire command message to the blasting machine via the communications cable within a predetermined time after sending the first fire command message to the blasting machine; and using the blasting machine, selectively firing at least one connected detonator only if both the first and second fire command messages are received from the wireless enabled bridge unit within the predetermined time.”
Claim(s) 1 and 3 is allowed by dependence on claim 2.

With regard to claim 4, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “using the wireless blasting machine, wirelessly receiving a wireless second fire command message from the master controller; and using the wireless blasting machine, selectively firing the at least one connected detonator only if both the first and second fire command message are received from the master controller within a predetermined time.”

With regard to claim 5, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “using a blasting machine having a direct or indirect wireless communications link with a remote master controller and a firing circuit operative when enabled and powered to fire at least one connected detonator, directly or indirectly receiving a wireless verify, arm or fire command message from the remote master controller; using the blasting machine directly or indirectly sending a wireless first message to the remote master controller in response to receiving the wireless verify, arm or fire command message, the first message including display data, a data designator command, and a data designation number; using the blasting machine: selectively processing the verify, arm or fire command message if the blasting machine directly or indirectly receives, from the remote master controller, a wireless data designator response message including the data designation number sent in the first message within a predetermined time after sending the wireless first message, and selectively refraining from processing the verify, arm or fire command message if the blasting machine does not directly or indirectly receive, from the remote master controller, a wireless data designator response message including the data designation number sent in the first message within the predetermined time after sending the wireless first message.”
Claim 6 is allowed by dependence on claim 5.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571)272-5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836                                                                                                                                                                                                        
							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836